Citation Nr: 1409570	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  12-04 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease prior to May 21, 2012.

2.  Entitlement to an effective date earlier than May 21, 2012 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Bryan Held


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which granted service connection for coronary artery disease (CAD) and assigned a 30 percent disability rating effective February 27, 2009.  The RO also deferred a decision on entitlement to a TDIU.  The matter has otherwise been under the jurisdiction of the RO in Hartford, Connecticut.

In an August 2012 rating decision, the Hartford RO granted a 60 percent for CAD and a TDIU.  Both awards were effective from May 21, 2012.  In correspondence also dated August 2012, the Veteran indicated he was satisfied with the assigned 60 percent rating.  Therefore, only the 30 percent rating in effect prior to May 21, 2012 remains on appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in June 2013.  He agreed on the record to appear without his representative.  A copy of the hearing transcript has been associated with the claims file.

The issue of entitlement to an effective date earlier than May 21, 2012 for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

Prior to May 21, 2012, the Veteran's coronary artery disease was manifested predominantly by a workload greater than 5 METs, and was not manifested by acute congestive heart failure or left ventricular dysfunction with an ejection fraction of 50 percent or less.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for coronary artery disease prior to May 21, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a December 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  After service connection was granted, the RO properly issued a February 2012 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating his coronary artery disease.  To the extent that the Veteran identified additional records during his hearing, those records do not pertain to the period on appeal.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the AVLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's coronary artery disease is rated at 30 percent under Diagnostic Code (DC) 7005 for the period prior to May 21, 2012.  A rating of 30 percent under this code is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, when there is evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.

A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular (LV) dysfunction with an ejection fraction (EF) of 30 to 50 percent.

In this case, the criteria for a higher rating have not been met prior to May 21, 2012.  Private treatment records dated March 2009 include METs results dating back to February 2009, the beginning of the appeal period.  These records reflect 6 tests where METs was greater than 7, as well as 3 tests where it was between 4 and 5.  

A January 2010 VA examination noted a METs finding of 12.  There were no changes noted on EKG or ECHO.  The examiner stated that there was no evidence of congestive heart failure.

Additional private records dated May 2011 reflect a left ventricle ejection fraction of 61 percent.  The left and right ventricles were noted to be normal in size.  In a June 2011 statement, the Veteran's private physician indicated that the Veteran's METs level was between 5 and 7.  An August 2011 VA examination found no evidence of congestive heart failure.  

The evidence reflects 3 METs readings of less than 5 in February and March 2009.  However, during the same period, there were 6 readings greater than 7.  This evidence predominantly reflects a level of disability consistent with the criteria for the assigned 30 percent rating.  The remainder of the evidence from the appeal period does not demonstrate that a higher 60 percent rating is warranted, as there is no further evidence of METs of 5 or less.  There is no evidence of congestive heart failure or an ejection fraction of 50 percent or less.

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's coronary artery disease with the established criteria found in the rating schedule for that condition shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Findings pertaining to METs levels, ejection fraction levels, cardiac hypertrophy or dilation, and congestive heart failure are all contemplated by the rating schedule.  The criteria pertaining to METs levels specifically contemplate symptoms of dyspnea, fatigue, angina, dizziness, and syncope.  There is no indication that the Veteran's condition results in any symptoms that fall so far outside the rating schedule as to render it inadequate.
.

ORDER

An initial rating in excess of 30 percent for coronary artery disease prior to May 21, 2012 is denied.



REMAND

As noted above, the Veteran was granted a TDIU in an August 2012 rating decision, effective from May 21, 2012.  In correspondence also dated August 2012, the Veteran and his representative indicated they took exception to the rating decision, but did not specify what the disagreement was.  However, at his June 2013 hearing, the Veteran testified that he sought an earlier effective date for the grant of the TDIU.  As this testimony was received within one year of the August 2012 rating decision and has been reduced to writing, it is a valid notice of disagreement for the effective date assigned for the grant of TDIU in the August 2012 rating decision.  Therefore, a statement of the case must be issued in response.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran an SOC addressing the issue of an effective date earlier than May 21, 2012 for the grant of a TDIU. Inform him that he still needs to file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board, and advise him of how long he has to do this.  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


